DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on October 29, 2020.  Accordingly, claims 9-22 are cancelled; claims 1-8 and newly added claims 23-34 are currently pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,591,556 B2 issued to Cunningham et al.  
With regard to claim 1-8, although the claims at issue are not identical, they are not patentably distinct from each other because Cunningham et al. claims all that is claimed.
It is noted that claims 23-30 present a non-transitory computer-readable medium storing computer- executable instructions according to the apparatus of claims 1-8. Therefore, the argument made against claims 1-8 also applies, mutatis mutandis, to claims 23-30.
With regard to claims 23-30, as clearly seen in FIG. 1, it is inherent that the MRI system (FIG. 1, MRI system 100) includes data processing system 105 comprising one or more 

Allowable Subject Matter
Claims 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 31, the prior art does not teach, suggest or render obvious the claimed method of generating a multiband pulse pair to obtain a magnetic resonance image during magnetic resonance imaging (MRI) at multiple slices in combination as claimed including:
Computing a modulation function for a row of an orthogonal encoding matrix;
 Multiplying a single band filter with the modulation function to produce a modulated filter; and
Generating the multiband excitation pulse and the multiband refocusing pulse during spin-echo or multi-spin-echo imaging.
With regard to claims 32-34, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.

Miyazaki et al. (US 5,557,202 A) teaches a method and system for magnetic resonance imaging.
Bornert (US 5,570,020 A) teaches a MR method and device for carrying out such a method.
Taniguchi et al. (US 2016/0025824 a1) teaches a magnetic resonance imaging device and timing misalignment detection method thereof.
Weingartner et al. (US 10,520,570 B2) teaches a system and method for tissue characterization using multislice magnetic resonance imaging.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858


/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858